Citation Nr: 1210422	
Decision Date: 03/21/12    Archive Date: 03/30/12

DOCKET NO.  08-35 447	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from April 1961 to March 1964.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which denied the Veteran's claims of service connection for bilateral hearing loss and for tinnitus.

In an October 2011 rating decision, the RO granted service connection for tinnitus and assigned a 10 percent rating effective March 30, 2007.  As this is the maximum disability rating available for tinnitus, an issue relating to tinnitus is no longer in appellate status.  See also Grantham v. Brown, 114 F .3d 1156 (1997).

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran's DD Form 214 shows that he was awarded the Sharpshooter (M-14) Badge during active service.

2.  The Veteran's lay statements that he was exposed to significant in-service acoustic trauma during active service, including while shooting rifles in basic training, are consistent with the facts and circumstances of his active service and are considered credible.

3.  Service connection is in effect for tinnitus based on the Veteran's credible lay statements that he was exposed to significant in-service acoustic trauma during active service, including while shooting rifles in basic training.

4.  Resolving any reasonable doubt in the Veteran's favor, the competent evidence indicates that his current bilateral hearing loss is related to active service.


CONCLUSION OF LAW

Bilateral hearing loss was incurred in active service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify the appellant of information and evidence necessary to substantiate the claim and redefined its duty to assist him in obtaining such evidence.  38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326 (2011).  Given the favorable disposition of the action here, which is not prejudicial to the Veteran, the Board need not assess VA's compliance with the VCAA.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).  

The Veteran contends that he incurred bilateral hearing loss during active service.  He specifically contends that he was exposed to significant in-service acoustic trauma during active service, including while shooting rifles in basic training.  He also has contended that he has experienced bilateral hearing loss continuously since his service separation.

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Certain chronic diseases, including sensorineural hearing loss (as an organic disease of the nervous system), are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).

Clinically, the threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993).   For compensation purposes, however, impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz (Hz) is 40 decibels (dB) or greater or where the auditory thresholds for at least three of these frequencies are 26 dB or greater or when speech recognition scores are less than 94 percent.  38 C.F.R. § 3.385.

If there is no evidence of a chronic condition during service or an applicable presumptive period, then a showing of continuity of symptomatology after service may serve as an alternative method of establishing the second and/or third element of a service connection claim.  See 38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488 (1997).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  If service connection is established by continuity of symptomatology, there must be medical evidence that relates a current condition to that symptomatology.  See Savage, 10 Vet. App. at 495-498.

It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  Reasonable doubt is one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 C.F.R. § 3.102.

The Board finds that the evidence supports granting the Veteran's claim of service connection for bilateral hearing loss.  The Veteran has contended that he was exposed to significant in-service acoustic trauma while shooting rifles during basic training which led him to experience bilateral hearing loss continuously since his service separation.  The Board finds that the Veteran's consistent lay statements concerning his significant in-service noise exposure to be credible because they are consistent with the facts and circumstances of his honorable active service.  The Board notes in this regard that the Veteran's DD Form 214 indicates that he was awarded the Sharpshooter (M-14) Badge during active service.  This evidence corroborates the Veteran's consistent assertions that he was exposed to significant in-service acoustic trauma while shooting rifles during basic training.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006), Barr v. Nicholson, 21 Vet. App. 303 (2007), and Caluza v. Brown, 7 Vet. App. 498 (1995).

The competent evidence also supports the Veteran's assertions that he incurred his current bilateral hearing loss during active service.  For example, a review of the Veteran's service treatment records shows that his hearing was 15/15 (or within normal limits) at his enlistment physical examination in February 1961.  He denied any relevant pre-service medical history.

At the Veteran's separation physical examination in January 1964, his pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
0
X
0
LEFT
5
0
0
X
0

The Veteran also denied any relevant in-service medical history.  Attached to the Veteran's separation physical examination was a signed "Statement Of Medical Condition" in which he certified that there had been no change in his physical condition since his enlistment physical examination and he was not suffering from any disease or injury that had not been recorded at service entrance.

The post-service evidence shows that the Veteran currently experiences bilateral hearing loss which is related to active service.  For example, on VA outpatient treatment in October 1999, the Veteran's history included hearing difficulty "for the past several years that has been gradual in progression."  Audiology evaluation showed mild to severe mixed hearing loss and excellent word recognition ability although the evaluation results were not provided.  The Veteran was given an ear, nose, and throat (ENT) consult in order to be medically cleared for hearing aids.  The Veteran subsequently was issued bilateral hearing aids by VA and returned to VA frequently as an outpatient for adjustments and repair of his hearing aids.

On VA audiological evaluation in December 2006, the Veteran complained that his bilateral hearing aids were not working and also complained of increased difficulty hearing.  It was noted that the Veteran's bilateral hearing aids had been issued in February 2000.  He stated, "I can plug my nose and blow and hear better" and did this several times a day.  Otoscopy showed clear external auditory canals in both ears.  The Veteran's pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
45
45
40
55
55
LEFT
40
60
50
65
65

Speech audiometry revealed speech recognition ability of 88 percent in each ear.

On VA ENT consult in February 2007, it was noted that the Veteran had been referred to ENT because of Eustachian tube dysfunction.  The Veteran reported that he had just been issued new hearing aids "which are working wonderfully well for him."  A history of combined sensorineural hearing loss was noted.

On VA outpatient treatment in March 2007, the Veteran reported no change in his hearing.  It was noted that he currently wore bilateral hearing aids which had been issued to him in February 2000.  It also was noted that the Veteran had "variable hearing status (consistent with long-standing conductive component)."  Otoscopy revealed clear external auditory canals for both ears and the superior portion of the left tympanic membrane was "notably red."  Audiology testing results showed mild to moderate mixed hearing loss from 250-1000 Hertz (Hz) sloping to a moderately severe to severe hearing loss from 2000-8000 Hz in the right ear and mild to moderate sensorineural hearing loss from 250-2000 Hz sloping to a moderately severe to severe hearing loss from 3000-6000 Hz and a profound hearing loss at 8000 Hz in the left ear.  It was noted that the Veteran's pure tone air conduction thresholds showed a significant decrease in the right ear from a prior audiology evaluation but no significant decrease in the left ear.  The VA audiologist stated that, since the Veteran had a history of fluctuating hearing (due to malfunctioning Eustachian tubes), he would benefit from new amplification with the ability to make adjustments.  The Veteran's pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
45
50
60
75
65
LEFT
35
55
40
60
60

In April 2007, new bilateral hearing aids were issued to the Veteran.  Otoscopy revealed clear external auditory canals for both ears.  An audiogram showed mild to moderate mixed hearing loss from 250-500 Hz sloping to a moderate to moderately severe hearing loss from 1000-2000 Hz, and a moderately severe to severe hearing loss from 3000-8000 Hz in the right ear and mild to moderately severe mixed hearing loss from 250-4000 Hz sloping to a severe to profound hearing loss from 6000-8000 Hz in the left ear.  The Veteran reported that his new hearing aids sounded much clearer than his old hearing aids.  The Veteran's pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
50
60
50
75
65
LEFT
35
55
50
65
60

The Veteran contended in statements on his September 2007 notice of disagreement that he had not been provided with a separation physical examination or with a hearing evaluation at his separation from active service.  He also contended in statements on a February 2008 VA Form 21-4138 that he had experienced hearing problems continuously since basic training.

On VA audiological evaluation in June 2008, the Veteran's pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
60
75
75
85
90
LEFT
55
75
75
90
90

Speech audiometry revealed speech recognition ability of 72 percent in each ear.

On VA audiological evaluation in March 2009, the Veteran's pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
45
40
40
55
50
LEFT
40
40
35
50
55

On VA audiological evaluation in January 2010, the Veteran's pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
60
45
50
65
65
LEFT
55
50
40
60
55

Speech audiometry revealed speech recognition ability of 88 percent in the right ear and 84 percent in the left ear.

On VA audiology examination in April 2010, the Veteran's complaints included bilateral hearing loss since service.  The VA examiner reviewed the Veteran's claims file, including his service treatment records and post-service VA treatment records.  It was noted that the Veteran had been issued 3 pairs of bilateral hearing aids and an amplified phone since 1999.  A history of mixed hearing loss and serious effusion in both ears was noted.  The Veteran had bilateral pressure equalization tubes placed in his ears in September 2009.  The Veteran reported gunfire exposure during basic and advanced infantry training without hearing protection.  The Veteran's pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
50
60
55
70
50
LEFT
50
50
50
70
70

Speech audiometry revealed speech recognition ability of 72 percent in the right ear and 60 percent in the left ear.  The diagnoses were moderately severe to severe mixed hearing loss in the right ear and moderate to moderately severe sensorineural hearing loss in the left ear.

On VA ENT examination in May 2010, the VA examiner stated that it appeared that the results from the Veteran's recent audiometric testing in April 2010 may have been reversed because the physical examination findings had been reversed and were not supported by current physical examination findings.  This examiner also stated that the Veteran sounded pressured or rehearsed "to tell his story the way that [he] wants to" concerning his bilateral hearing loss.  The Veteran reported that his bilateral hearing loss began either in 1956 or in 1959.  He emphasized his in-service acoustic trauma to the VA examiner.  The Veteran stated that he currently had problems using a telephone with his hearing aid.  The VA examiner stated that the Veteran "obviously has significant hearing loss without his hearing aids in place.  He does very well with the hearing aids."  This examiner noted that the Veteran currently had moderate to severe mixed hearing loss which affected both of his ears.  He stated that the conductive component of the Veteran's mixed hearing loss was secondary to Eustachian tube dysfunction and chronic serous otitis media.  He also stated that it was "not possible to attribute the cause" of the Veteran's sensorineural hearing loss "at this time."  This examiner opined that the Veteran's separation physical examination "carries much weight" in evaluating the etiology of the Veteran's bilateral hearing loss.  He noted that the Veteran's bilateral hearing clearly was normal at his separation physical examination.  Accordingly, it was less likely than not that the Veteran's bilateral hearing loss was related to active service.  This examiner also stated that, even if the Veteran's bilateral hearing had been normal at his service separation, "the great emphasis that this Veteran gives with regard to daily firing of weapons during active duty, without ear protection," resulted in an opinion that it was at least as likely as not that the Veteran's tinnitus was related to active service "despite no measurable hearing loss."

The Veteran contended in a June 2010 letter that he had experienced hearing problems continuously since the third week of basic training in 1961.  

The evidence shows that the Veteran currently experiences bilateral hearing loss.  He has reported consistently that he incurred bilateral hearing loss during active service, including as a result of significant in-service acoustic trauma during rifle firing in basic training.  The Board has found that the Veteran's lay statements concerning his in-service experiences to be credible because they are consistent with the facts and circumstances of his service (as demonstrated by a review of his DD Form 214).  The competent evidence in this case indicates that the Veteran's current bilateral hearing loss is related to active service.  The Board recognizes that the May 2010 VA examiner stated that, although it was "not possible to attribute the cause" of the Veteran's current sensorineural hearing loss, he also opined that the Veteran's current bilateral hearing loss was not related to active service.  This VA examiner also stated that, because the Veteran's hearing had been normal at his separation physical examination, his current bilateral hearing loss was not related to active service.  This suggests that the May 2010 VA examiner found the lack of contemporaneous evidence demonstrating in-service bilateral hearing loss to be persuasive.  The Board observes in this regard that the Court has held that the lack of contemporaneous medical evidence is not an "absolute bar" to granting service connection.  See Buchanan, 451 F.3d at 1337.  The May 2010 VA examiner further determined that the Veteran's tinnitus was at least as likely as not related to active service because of the Veteran's reported in-service exposure to significant acoustic trauma from "daily firing of weapons."  It is not clear why this examiner found the Veteran's reported in-service acoustic trauma persuasive enough to relate his tinnitus to active service but not persuasive enough to relate his bilateral hearing loss to service.  This examiner also did not attempt to reconcile the apparent inconsistency in his opinion in finding initially that he could not attribute the Veteran's sensorineural hearing loss to a specific cause and then finding that it also was not attributable to active service.  Given the inconsistencies in the May 2010 VA examiner's opinions, the Board finds that this evidence is less than probative on the issue of whether the Veteran's bilateral hearing loss is related to active service.  See also 38 C.F.R. § 4.2 (2011).  The Board already has found the Veteran's lay statements concerning in-service acoustic trauma to be credible because they are consistent with the facts and circumstances of his active service.  The Board now finds that the Veteran's lay statements that he incurred bilateral hearing loss during active service to be credible as well, despite the lack of contemporaneous service treatment records demonstrating the presence of this disability during service.  In summary, after resolving all reasonable doubt in the Veteran's favor, the Board finds that the evidence supports granting service connection for bilateral hearing loss.


ORDER

Entitlement to service connection for bilateral hearing loss is granted, subject to the laws and regulations governing the payment of monetary benefits.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


